Murphy, P. J.,
concurs in a memorandum as follows: I agree with the majority that the dismissal of the criminal charges against the respondent does not preclude the Property Clerk from bringing this forfeiture proceeding. I would also agree that this matter should be remanded for a hearing because the respondent did not answer the petition or otherwise submit papers in opposition thereto. Although Special Term recites in its decision that respondent appeared and voiced oral opposition to this proceeding, it is impossible to determine from this record the exact nature of respondent’s opposition.
Against this background, the following observations must be made. After the oral argument of this appeal, we directed a clerk of this court to request additional information from the Assistant Corporation Counsel (ACC) concerning the availability of a laboratory report. The ACC has informed this court that a laboratory report analyzing the substance seized from respondent was never prepared. In fact, a laboratory report cannot be prepared since the substance seized is no longer in existence. *314While I do not wish to prejudge the evidence to be submitted at the hearing, I must express my present reservations as to whether petitioner can show, by a preponderance of evidence, that the $1,206 was the proceeds of and derived through the sale of a controlled substance.